PALL

JUN 14 2019

= tem iae iy Lat A 4 “a ee CLERK, U.S. RI OURT
ae ede \ i a ay} YS . EASTERN RICLSF CALIFORNIA
ey j, pret | . 4 a u I y ay
& 1A, et aat't were Mt 4 bi 4 : ~ :
ecru st ene” ou CLERA

IN THE UNITED STATES DISTRICT COURT

i}
a
4

Pt

  

 

EASTERN DISTRICT OF CALIFORNIA

 

eiomoorss BAM

11 || UNITED STATES OF AMERICA, CASE NO.
12 Plaintiff, UNDER SEAL |
13 v. ORDER SEALING COMPLAINT

14 1) SALVADOR CASTRO, JR. aka THE
OLD MAN aka GANGSTER,

15 2) RAYMOND LOPEZ, aka NY,

3) JESSE JUAREZ aka STRESS aka

16 MESS,

4) DANIEL JUAREZ,

17 5) MICHAEL ROCHA aka WHITEY,
6) ANGEL MONTES aka LISTO aka

18 JAY,

7) RAFAEL LOPEZ aka HULK,

19 8) MANUEL BARRERA aka CHACHO,
9) MANUEL GARCIA aka MUGZY,
20 10) JOANN BERNAL,

11) RAMON AMADOR aka TWIST, and
21 12) RAUL LOPEZ, JR.,

 

22 Defendants.
23 The United States having applied to this Court for a complaint and arrest warrant in the above-
24 || captioned proceedings and having applied for the complaint and warrant to remain under seal in order to
25 || prevent the destruction of evidence and flight of the targets of the investigation,

26 IT IS ORDERED that the complaint and arrested warrant filed in the above-entitled matter shall
27 | il , |

28 |I ///

Order Sealing Complaint and Arrest Warrant

 

 

 
1 || be filed with this Court under seal and not be disclosed pending further order of this court.
, 2 ‘ 4
3 || Dated: Juné 7, 2019

 

4 HONORABLE BARBARA A. MCAULIFFE
U.S. MAGISTRATE GE

 

 

Order Sealing Complaint and Arrest Warrant

 

 

 

 
